Citation Nr: 1020716	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for status post 
arthroscopic repair of a right shoulder rotator cuff.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from March 1989 to March 
1993, November 2001 to August 2003, and from November 2007 to 
September 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Pittsburgh RO.  In July 2009, the matter was remanded to 
schedule a Travel Board hearing that was subsequently held in 
March 2010.  A transcript of this hearing is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that additional 
development is required.

Service treatment records include January 1989 enlistment 
examination and medical history reports that are silent for a 
prior right shoulder injury.  Annual medical certificates 
signed in February and September 2000 indicate the Veteran 
did not received treatment or have medical problems since the 
last AF Form 895 was completed.  While on active duty, the 
Veteran was involved in a car accident in March 2003 that 
resulted in injury to his right shoulder.  He subsequently 
underwent right shoulder arthroscopic surgery in October 
2003.  Private treatment records in August 2003 indicate the 
Veteran gave a history of 3 right shoulder dislocations that 
dated back to high school with the most recent occurrence in 
1999.  A September 2003 record notes that an MRI revealed 
evidence of multiple prior dislocations of the right 
shoulder.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches. 

While the record indicates that the Veteran likely had a pre-
existing right shoulder injury when he entered service, it 
does not include sufficient evidence to resolve the question 
of whether the disability was aggravated by service.  As 
noted, VA bears the burden of proof on whether there was a 
pre-existing disability and that it was not aggravated by 
service.  Since the Veteran had right shoulder problems 
following the car accident in service, the Board finds that a 
medical examination and opinion are warranted.  The Board 
must also consider whether the car accident in service 
resulted in an additional injury to the right shoulder 
separate from the prior right shoulder injury.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In March 2010, the Veteran indicated won a lawsuit in 
connection with the car accident that determined his shoulder 
disability was part of the accident.  These records should be 
secured and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ask the Veteran to 
provide proper releases to obtain 
pertinent legal documents and medical 
records not currently of record in 
connection with the March 2003 car 
accident.  Thereafter, the RO/AMC will 
try to secure these documents.  Of 
particular interest, are legal documents 
showing the final determination of the 
lawsuit and any medical evaluations 
obtained in connection with the lawsuit.  
If the requested records are unavailable, 
all attempts to obtain these records 
should be documented.

2.  Following the completion of the above 
development, the RO/AMC will arrange for 
the Veteran to undergo a VA orthopedic 
examination, by a physician, to determine 
the likely etiology of his right shoulder 
disability.  The claims folder and a copy 
of this remand should be made available 
to the examiner in conjunction with the 
examination and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  The examiner must 
address the following:

a. Did the Veteran have a right 
shoulder disability that existed 
prior to service?

b. If the Veteran had a right 
shoulder disability that pre-existed 
service, is there any evidence in 
the record that establishes that it 
did not permanently increased in 
severity during service or that any 
increase was due to the natural 
progression?  Please identify such 
evidence.

c. Does the Veteran at least as 
likely as not (50 percent or greater 
probability) have a right shoulder 
disability related to service, to 
specifically include the car 
accident that occurred therein, that 
is separate and apart from any pre-
existing shoulder disability 
identified?

The examiner must provide an explanation 
of the rationale for all opinions 
expressed.

If an opinion cannot be made without 
resort to speculation, the examiner must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled data 
and evidence, and explain the basis for 
why an opinion would be speculative.

3.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an opinion and/or examination report do 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, the RO/AMC shall issue 
the appellant and his representative a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


